Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the shape… of the object" in line 4.  There is insufficient antecedent basis for this limitation in the claim; Thus Claim 1 fails to particularly point out the claimed subject matter.
Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a delicate feature” in claim 8 is a relative term which renders the claim indefinite. The term “delicate feature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The feature is delicate relative to an unknown standard and thus claim 8 fails to particularly point out the claimed subject matter.
The term “their vicinity” in claim 8 is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A standard such as a size or scope to define vicinity is unknown thus claim 8 fails to particularly point out the claimed subject matter.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “the flexible material is a formulation comprising silica particles, wherein the formulation is characterized, when hardened, by a tear resistance….”, wherein it is unclear if the formulation is characterized by “when hardened” or “by a tear resistance”.  Thus claim 15 is rejected under 35 U.S.C. 112(b), however for examination purposes the recited statement is being interpreted as “the flexible material is a formulation comprising silica particles, and when hardened said formulation is characterized by a tear resistance…”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Napadensky et al (US 20040187714 A1, hereinafter Napadensky).
	Regarding claim 1 Napadensky explicitly discloses a method of additive manufacturing of a three-dimensional object (a method for building a three-dimensional object using a three-dimensional printing system, see [0130]. Said method is analogous to the method of the instant application and said object is analogous to the object of the instant application) comprising: (layers may be cured subsequent to deposition, see [0280]) sequentially dispensing and solidifying a plurality of layers, wherein the plurality of layers is formed with (ii) (a first and second interface material 16a and 16b respectively, with different elastic modulus’s and strengths are combined to form layers with different compositions, wherein one layer is a support layer, see [0136]. Said support layer can internally or externally support the construction layer and is can be removed from a construction layer, see [0141, 0143]) a flexible material (combination of materials 16a and 16b which forms the support layer) arranged in a configured pattern to form a sacrificial structure at least partially encompassing the object, and (iii) (a first and second interface material 16a and 16b respectively, with different elastic modulus’s and strengths are combined to form layers with different compositions, wherein one layer is a release layer, see [0136]. Said release layer is provided between construction layers and support layers, see [0141]) a soft material (combination of materials 16a and 16b which forms the release layer) arranged in a configured pattern to provide an intermediate structure (release layer) between the model material (combination of materials 16a and 16b which forms the construction layer) and the sacrificial structure (the support layer).
	Napadensky does not explicitly disclose (i) a plurality of different colored model materials arranged in a configured pattern corresponding to the shape and color definition of the object, however does explicitly disclose a first and second interface material 16a and 16b respectively, with different elastic modulus’s and strengths are combined to form layers with different compositions, wherein one layer is a construction layer, see [0136]. The construction layer 32 is the main body which defines the shape of the object 30, see [0142] and Fig. 2
	Napadensky further discloses Table 4 which illustrates examples of colored formulations which include pigments, dispersants and dies, see [0192]
	A person of ordinary skill in the art, hereinafter POSITA, would find it obvious at the time of the invention to modify Napadensky such that the combination of the materials 16a and 16b which forms the construction layer include pigments, dispersants and dies, such that said combination can be a plurality of formulations which have a plurality of different colors to define the object, in order to manufacture an object with a desired color. Thus, the combination of the materials 16a and 16b which forms the construction layer would be analogous to the plurality of different colored model materials of the instant application.

    PNG
    media_image1.png
    543
    488
    media_image1.png
    Greyscale

Napadensky Fig. 2
	Regarding claim 7, Napadensky explicitly discloses the method (a method for building a three-dimensional object using a three-dimensional printing system, see [0130]) of claim 1, (Fig. 2 depicts the release layers 40 positioned between construction layers 32 and support layers 38, such that fills a hole between said layers defined by the geometry of object 30, see [0144]) wherein the soft material (the combination of the materials 16a and 16b which forms the release layer, see [00136]) is arranged in a configured pattern to form divisions in the sacrificial structure, to fill holes defined by geometry of the object or both.
Regarding claim 8, Napadensky explicitly discloses the method a method for building a three-dimensional object using a three-dimensional printing system, see [0130]. Said method is analogous to the method of the instant application and said object is analogous to the object of the instant application) of claim 1, wherein said method comprises of a soft material (the combination of the materials 16a and 16b which forms the release layer, see [00136])
Napadensky further explicitly discloses the object 30 is a wine glass as depicted in Fig. 2 wherein a bowl of the glass is defined by a void 36, and said bowl is encompassed by said soft material in order to release the support layers 38, see [0144].
A POSITA at the time of the invention would have found it obvious to modify Napadensky such that said soft material is configured to encompass delicate features susceptible to breaking, such as the bowl of a wineglass, in order to prevent the breakage of the object 30.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Napadensky et al. (US 20040187714 A1, hereinafter Napadensky) in view of Maekawa et al. (US 7104773 B2 hereinafter Maekawa).
Regarding claims 2 Napadensky explicitly discloses all of the limitations of claim 1 such as the flexible material (the combination of the materials 16a and 16b which forms the support layer) and the plurality of different color model materials (the combination of the materials 16a and 16b which forms the construction layer), see [0136].
Napadensky does not explicitly disclose that the flexible material is black, and wherein the plurality of different color model materials does not include a black model material.
However, in an analogous art Maekawa explicitly discloses a three-dimensional laminating molding device wherein a model material and support material are different colors, such that when removing the support material, it is very easy to determine how much support material remains. The color of the support material is black, see column 10 lines 62-67 and column 11 lines 1-2.
A POSITA at the time of the invention would have found it obvious to modify Napadensky in view of Maekawa such that said flexible material is black and said model materials are not black, in order to make it easy to determine how much flexible material remains during removal.
Regarding claim 3 Napadensky in view of Maekawa explicitly discloses the method of additive manufacturing (a method for building a three-dimensional object using a three-dimensional printing system, see [0130]) of claim 2, wherein a black portion of the object is formed based on (i) digital mixing the plurality of different colored model materials to create a black color; (ii) (the flexible material is black and forms the flexible layer, see Napadensky [0136] and Maekawa column 10 lines 62-67 and column 11 lines 1-2) an amount of black flexible material (flexible material); or (iii) a combination of (i) and (ii).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Napadensky et al. (US 20040187714 A1, hereinafter Napadensky) in view of Leighton et al. (US 20150151487 A1, hereinafter Leighton).
Regarding claims 9 Napadensky explicitly discloses all of the limitations of claim 1 such as the soft material (the combination of the materials 16a and 16b which forms the release layer), see [0136].
Napadensky does not explicitly disclose that the soft material is a gel that is water soluble.
However, in an analogous art, Leighton explicitly discloses a 3D printing technique wherein a water-soluble base gel layer can be dissolved such that printed layers form a desired architecture, see [0030].
A POSITA at the time of the invention would find it obvious to modify Napadensky in view of Leighton such that said soft material is a water-soluble gel which can be dissolved in order to form a desired architecture.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Napadensky et al. (US 20040187714 A1, hereinafter Napadensky) in view of Norikane (US 20170239886 A1).
Regarding claim 10, Napadensky explicitly discloses all of the limitations of claim 1 such as the soft material (combination of materials 16a and 16b which forms the release layer) which forms the intermediate structure (release layer) between the model material (combination of materials 16a and 16b which forms the construction layer) and the sacrificial structure (support layer), see [0136, 0141]. However, does not explicitly disclose the thickness of the intermediate structure.
In an analogous art Norikane explicitly discloses a three-dimensional object formation method  wherein the thickness of each layer is in the range is from 10 μm to 50 μm in order to form the object precisely without letting the layers peel, see [0074].
A POSITA at the time of the invention would have found it obvious to modify Napadensky in view of Norikane such the thickness of the intermediate layer be between 100 μm to 300 μm, as the claimed range and the range disclosed by Norikane are close enough that POSITA would have expected them to have the same properties and further being motivated to avoid undesired peeling, as evidenced by Norikane. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Napadensky et al. (US 20040187714 A1, hereinafter Napadensky) in view of Rolland (US 20170151718 A1).
Regarding claim 11, Napadensky explicitly discloses all of the limitations of claim 1 such as the flexible material (combination of materials 16a and 16b which forms the release layer) which forms the sacrificial structure (support layer), see [0136, 0141]. However, does not explicitly disclose the thickness of the sacrificial structure.
In an analogous art Rolland explicitly discloses a method of producing polyurethane three-dimensional objects wherein an optically transparent support member having a suitable thickness of 0.01, 0.1 or 1 millimeters (mm), see [0142]. 
A POSITA at the time of the invention would have found it obvious to modify Napadensky in view of Rolland such the thickness of the sacrificial layer be between 500 μm to 3 mm, in order to create a suitable thickness for said sacrificial layer when forming a three-dimensional object.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Napadensky et al. (US 20040187714 A1, hereinafter Napadensky) in view of Topolkaraev et al. (US 20160185050 A1).
Regarding claim 12, Napadensky explicitly discloses all the limitations of claim 1 such as the model material (the combination of the materials 16a and 16b which forms the construction layer, see [0136]) however does not explicitly disclose a flexural modulus of the model material.
In an analogous art Topolkaraev explicitly discloses a method wherein a print cartridge comprises of a polymeric material [0004]. Said a polymeric material comprises of a microinclusion additive which has a modulus of elasticity in the range of 800 MPa to about 3000 MPa; Said microinclusion additive when blended with a matrix polymer in order for the composition to exhibit a more pliable and softer behavior that a matrix polymer. 
A POSITA at the time of the invention would have found it obvious to modify Napadensky in view of Topolkaraev such that the model material comprises of the microinclusion additive in order for said material to be more pliable. Said POSITA at the time of the invention would further find it prima facie obvious to modify Napadensky in view of Topolkaraev such that said microinclusion additive has an elastic modulus in the range of 2000 MPa to 4000 MPa, as the claimed range and the range disclosed by Topolkaraev overlap; See In re Malagari, 184 USPQ 549 (CCPA 1974).

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Napadensky et al. (US 20040187714 A1, hereinafter Napadensky) in view of Howe (US 20160100917 A1) and evidenced by NPL “Digital materials data sheet”.
Regarding claim 13-14, Napadensky explicitly discloses all the limitations of claim 1 such as the sacrificial structure (support layer, see [0136]) and the flexible material (the combination of the materials 16a and 16b which forms the support layer, see [0136])  however does not explicitly disclose the limitation of claim:
Wherein said sacrificial material has a tear resistance of 4kN to about 8kN per meter
Wherein said sacrificial structure can be peeled by a peel force of about 1 N to 20 N.
In an analogous art Howe explicitly discloses molds 60 and 80 fabricated using 3D printing wherein said molds are composed of the elastomeric material Tangoplus FLX930 acrylic compound, see [0085]. Thus, tango plus is an acrylic elastomer and reads on the limitation of claim 20
NPL “Digital materials data sheet”, further explicitly discloses that tango plus has a tensile tear resistance of 5.5-7.5 Kg/cm which is equivalent to 550-750 Kg/m, and assuming gravity is 9.81 m/s2 would be 5395.5 N to 7357.5 N per meter, see page 3. 
A POSITA would find it prima facie obvious to modify Napadensky in view of Howe and evidenced by “Digital materials data sheet” such that the flexible material is Tango Plus wherein the tear resistance is about 5.4955kN per meter to about 7.3575 kN per meter in order to have a sacrificial structure with a high resistance to tearing. Therefore, the flexible material comprising of Tango Plus reads on said limitation of claim 13. Said POSITA would further find it obvious that a flexible material with a tear resistance of 5.4955kN per meter to about 7.3575 kN per meter, would be capable of being peeled with a peeling force of 1N-20 N, as it would not be torn using said peeling force, Thus the flexible material reads on the limitation of claim 14. 

Claim 15-20 is rejected under 35 U.S.C. 103 as being unpatentable over Napadensky et al. (US 20040187714 A1, hereinafter Napadensky) in view of Bachelder (US 20150250971 A1) and evidenced by Howe (US 20160100917 A1).

Regarding claim 15-18, Napadensky explicitly discloses all the limitations of claim 1 such as the sacrificial structure (support layer, see [0136]) and the flexible material (the combination of the materials 16a and 16b which forms the support layer, see [0136])  however does not explicitly disclose the limitation of claim:
wherein the flexible material is formulated with silica particles wherein when said flexible material is formulated with silica particles it has a tear resistance at least .05 kN per meter higher than without said silica particles.
Wherein at least a portion of the silica particles comprise functionalized silica particles that are curable functional groups comprising of (meth)acrylate groups
Wherein the flexible material includes at least one or more of a mono-functional elastomeric monomer, a mono-functional elastomeric oligomer, a multi-functional elastomeric monomer, multi-functional elastomeric oligomer.
Wherein the formulation comprises at least one of an additional curable material, an elastomeric mono-functional curable material, an elastomeric multi-functional curable material, and an additional mono-functional curable material.
In an analogous art Bachelder explicitly discloses a method of making a face mask wherein Bachelder teaches Tango plus can provide excellent support while being flexible enough to bend slightly with surface changes, see [0095]
In another analogous art Howe explicitly discloses molds 60 and 80 fabricated using 3D printing wherein said molds are composed of the elastomeric material Tangoplus FLX930 acrylic compound, see [0085].
The specification of the instant application explicitly discloses states that the flexible material is a formulation comprising of silica particles which have a higher tear resistance than without said silica particles by at least 0.5 kN per meter wherein said silica particles are less than 1 micron in size , see page 7 line 32 and page 8 line 1-4. Said a portion of the silica particles comprise functionalized silica particles that are curable functional groups comprising of (meth)acrylate groups, see page 8 line 1-10. Said flexible material incudes at least one or more of a mono-functional elastomeric monomer, a mono-functional elastomeric oligomer, a multi-functional elastomeric monomer, multi-functional elastomeric oligomer which reads on, see page 8 lines 18-20. Said formulation includes at least one of an additional curable material, an elastomeric mono-functional curable material, an elastomeric multi-functional curable material, and an additional mono-functional curable material, see page 8 lines 22-23.
Furthermore, the specification of the instant application, further explicitly discloses that the flexible peelable material in an example embodiment is TangoPlus on Page 27 of the applicant’s specification,
A POSITA at the time of the invention would find it obvious to modify Napadensky in view of Bachelder and evidenced by Howe such that the flexible material is Tango Plus in order to have the sacrificial material be flexible enough to bend slightly which will assist with the removal of said sacrificial material. It would be inherent that Tango Plus reads on the limitations of claims 15-18 outlines above as TangoPlus is used in an example embodiment  of the flexible material, as said limitations are properties of the flexible material which is TangoPlus in the prior art and specification of the instant application.
Regarding claim 19, Napadensky explicitly discloses all the limitations of claim 1 such as the sacrificial structure (support layer, see [0136]) and the flexible material (the combination of the materials 16a and 16b which forms the support layer, see [0136])  however does not explicitly disclose the limitation of claim 19 wherein the flexible material is a UV-curable elastomeric material.
In an analogous art Bachelder explicitly discloses TangoPlus is a photocurable polymer which can be cured with UV light during 3D printing, see [0059]. Bachelder teaches Tango plus can provide excellent support while being flexible enough to bend slightly with surface changes, see [0095]
In another analogous art Howe explicitly discloses molds 60 and 80 fabricated using 3D printing wherein said molds are composed of the elastomeric material Tango Plus FLX930 acrylic compound, see [0085]. 
A POSITA at the time of the invention would find it obvious to modify Napadensky in view of Bachelder and evidenced by Howe such that the flexible material is TangoPlus in order to have the sacrificial material be flexible enough to bend slightly which will assist with the removal of said sacrificial material. Therefore, the flexible material composed of Tango Plus would read on the limitation of claim 20, as the TangoPlus is a UV-curable elastomeric material.
Regarding claim 20, Napadensky explicitly discloses all the limitations of claim 1 such as the sacrificial structure (support layer, see [0136]) and the flexible material (the combination of the materials 16a and 16b which forms the support layer, see [0136])  however does not explicitly disclose the limitation of claim 20 wherein the flexible material is an acrylic elastomer
In an analogous art Bachelder explicitly discloses a method of making a face mask wherein Bachelder teaches Tango plus can provide excellent support while being flexible enough to bend slightly with surface changes, see [0095]
In another analogous art Howe explicitly discloses molds 60 and 80 fabricated using 3D printing wherein said molds are composed of the elastomeric material TangoPlus FLX930 acrylic compound, see [0085]. Thus, tango plus is an acrylic elastomer and reads on the limitation of claim 20
A POSITA at the time of the invention would find it obvious to modify Napadensky in view of Bachelder and evidenced by Howe such that the flexible material is TangoPlus  in order to have the sacrificial material be flexible enough to bend slightly which will assist with the removal of said sacrificial material. Therefore, the flexible material composed of Tango Plus would read on the limitation of claim 20 as is an acrylic elastomer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/               Examiner, Art Unit 1754                                                                                                                                                                                         
/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754